DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the jobsite geofence signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
  -- Claim 13 line 3, use of the phrase “a plant” is indefinite, since it renders the claims uncertain as to whether the plant recited in line 2, is the same plant as recited in line 2.
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minich(USPGPUB 2012/0288328) in view of Patel et al(USPGPUB 2013/0290062).
  -- In considering claim 1, the claimed subject matter that is met by Minich includes:
	1) the paver locating device couplable to a paver and configured to produce a paver location signal indicative of a location of the paver is met by the GPS device(160, figure 1A), which provides GPS based location information(such as coordinates) as the paver progresses(see: sec[0051]); 
2) the central computer configured to:
		i) determine a jobsite boundary of a paving jobsite based on the paver location signal or a predetermined location of the jobsite;
		ii) define a desired location range of the haul track based on the paver location signal, the jobsite boundary, and the haul truck location signal; and 
		iii) produce an alert when the location of the haul track is outside the desired location range is met by the tracking logistics of Minich, which include a central server(504) processes and monitors various entities within the system, including the locations of each truck that delivers material from a plant sight to a paving site where a paver is working, and as well monitors the location of the aver, and as well, the estimated time of arrival of each truck as well as other important management metrics(see: sec[0094]).  The jobsite boundary is defined by a proximity sensor which determines the proximity of the truck to the paver and thereby establishes a sensor zone(see: Minich, sec[0099]), which would have constituted a jobsite boundary.  And wherein alerts are provided to the server, when the proximity signal indicates that the truck left the sensor zone(see: Minich, sec[0099]).
	- Minich does not teach:
	1) the haul truck locating device securable to a haul truck, and configured to produce a haul truck location signal indicative of a location of the haul track.
	Although not specifically taught by Minich, use of a locating devices securable to haul trucks is well known.  In related art, Patel et al(Patel) teaches a paving coordination system, which utilized haul trucks(16) to transport batches of paving material.  And 
	Since the use of location devices for haul trucks is well known, as taught by Patel, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the computer(36) and GPS of Patel, into the Truck(506a) of Minich, since this would have further facilitated tracking of batches of material to and from desired locations.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the predetermined location used to determine the jobsite boundary being a selected area of a map is met by the jobsite including a timed referenced material placement map, which includes the departure dimension and screen width dimension of a typical stretch of highway(see: sec[0053]).
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the central computer is further configured to determine the desired location range of the haul truck based on the paver location signal, the jobsite geofence signal, and the haul truck location signal is met by the server of Minich, defining the jobsite boundary based on the proximity signal and the sensor zone established in front of the paver, along with determining total estimated time of arrival and paver location signals based on the GPS device(160), located in the paver, as discussed in claim 1 above(see: Minich, sec[0099]).
  -- Claim 4 recites subject matter that is met as discussed in claim 3 above, except for:
1) the second locating device securable to a second haul truck, the second locating device configured to produce a second haul track location signal indicative of a second location of the second haul truck.
	Although a second locating device, securable to a second haul truck is not specifically taught by Minich, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a second truck, and locator, for producing a second location signal for the second truck, since Minich in view of Patel already teach this concept with regards to a first truck.  Therefore, it would not have constituted an inventive step to duplicate the locating devices for second and subsequent haul trucks, as deemed necessary by one of ordinary skill, in order to achieve desired results in the system.
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, except for:
	1) the central computer is further configured to receive the second haul truck location signal and is configured to determine the desired location range of the haul truck based on the second haul truck location signal, the paver location signal, the jobsite geofence signal, and the haul track location signal.
	As discussed in claim 4 above, it would have been obvious to duplicate the locating of second and subsequent trucks in the same manner as discussed with regards to the first truck in the system of Minich in view of Patel.  Therefore, upon incorporation of the second haul truck into the system, it would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to augment the functioning of the server of Minich, so as to receive second and subsequent truck location signals from as many trucks as desired, since the system of Minich would 
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the central computer being further configured to receive a plant status signal indicative of a loading activity of the haul truck from a plant is met by the central server(502) sending and receiving information pertaining to plant weigh scale, and other information pertaining to trucks loading and unloading at the plant site(see: Minich, sec[0054,0094);
	2) configured to determine the desired location range of the haul track based on the plant status signal, the paver location signal, the jobsite geofence signal, and the haul track location signal is met by the central server performing processes for trucking logistics, including identification of status of trucks in route, and estimated time of arrival based on location of the paving sites, and as well, the jobsite boundaries being defined, as discussed in claim 1 above(see: Minich, sec[0094]).
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the second locating device securable to a second haul truck, the second locating device configured to produce a second haul truck location signal based on a second location of the second haul truck would have been obvious to one of ordinary skill, for the reasons as discussed in claim 4 above; 
	2) the central computer is further configured to receive a plant status indicative of a loading activity of the haul track signal from a plant is met by the server processing the trucking logistics at the plant, by monitoring individual weight tickets produced at the plant(see: Minich, sec[0094]); 
3) the central computer is further configured to determine the desired location range of the haul truck based on the plant status signal, the second haul truck location signal; the paver location signal, the jobsite boundary, and the haul truck location signal would have been obvious to one of ordinary skill, for the reasons as discussed in claims 4 and 5 above.
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the central computer is further configured to compare the haul truck location to the jobsite boundary to determine a haul truck jobsite arrival and a haul truck jobsite departure is met by the proximity sensor(162) of the paver, which provides information to the server, based on each time a truck enters/leaves a specified zone in front of the paver(100)(see: Minich, sec[0040]).
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the central computer is further configured to compare the haul truck location to the paver location to determine a haul truck paver arrival and a haul track paver departure is met by the proximity sensor(162) which provides information to the server, based on each time a truck enters/leaves a specified zone in front of the paver(100)(see: Minich, sec[0040]).
  -- Claim 10 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the central computer is further configured to compare the haul track location to the paver location to determine a haul truck dump activity is met by the central server receiving information from the paver, so as to provide real time information pertaining to various processing, including truck dump activity(see: secs[0099-0100]).
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above, as well as:
1) the second locating device securable to a second haul track, the second locating device configured to produce a second haul truck location signal based on a second location of the second haul truck; 
	2) the central computer is further configured to receive the second haul truck location signal and is configured to determine the desired location range of the haul truck and a desired location range of the second haul track based on the second haul truck location signal, the paver location signal, the jobsite boundary, and the haul truck location signal are met with reference to the discussion of claims 4 and 5 above.
  -- Claim 12 recites a method that substantially corresponds to the subject matter of claim 1.  Therefore, claim 12 is met, for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 13 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) receiving, from a plant, a plant status signal indicative of a load event of the haul truck from a plant is met as discussed in claim 7 above(see: Minich, sec[0094]).
  -- Claim 14 recites subject matter that is met as discussed in claim 12 above, as well as:  
	1) the plant status signal includes ticket information about the first haul track is met by the weight ticket being produced based on loading process of the truck at the plant, and the ticket being provided to the central server(see: Minich, sec[0095]).
-- Claim 15 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) the central computer, the desired location range of the first haul truck is based on the plant status signal is met by the integraged trucking logistics process, which correlates width of delivered mix, along with trucks in route to/from the paving sight, based on quantity of mix, and estimated time of arrival, based on paving speed, plant production rate, and material delivery operations(see: Minich, sec[0094]).
  -- In considering claim 16, the claimed subject matter that is met by 
	1) receiving, from a paver locating device, a paver location signal indicative of a location of a paver;
	2) receiving, from a first haul track locating device, a first haul truck location signal indicative of a location of a first haul truck; 
	3) receiving, from a second haul track locating device, a second haul truck location signal indicative of a location of a second haul truck; 
	4) establishing, by a central computer, a desired location range of the first haul truck based on the paver location signal, the first haul track location signal, and the second haul truck location signal; 
	5) producing an alert when the location of the first haul track is outside the desired location range are met as discussed in claims 1, and 4-5 above.
 -- Claim 17 recites subject matter that is met as discussed in claim 16 above, as well as: 
	1) establishing, by a central computer, a desired location range of the second haul truck based on the paver location signal, the first haul track location signal, and the second haul truck location signal is met as discussed in claims 3-5 above.
2) producing an alert when the location of the second haul truck is outside the desired location range is met as discussed in claim 1 above.
  -- Claim 18 recites subject matter that is met as discussed in claim 17 above, as well as:
	1) establishing, by a central computer, a desired quantity of haul trucks based on the paver location signal, the first haul truck location signal, and the second haul track location signal is met by the information processed by the central server(502), pertaining to integrated trucking logistics, wherein a quantity of mix in transit is estimated for time of arrival of each truck, and wherein the accumulated with of the delivered mix is determined such that individual weight tickets are produced(see: sec[0094]).  Therefore, it would have been inherent that a desired quantity of haul trucks would have been determined, based on the paver location, and the paving operation based on the inbound manifest including the number of trucks(see: sec[0095]).
  -- Claim 19 recites subject matter that is met as discussed in claim 18 above, as well as:
	1) establishing an actual quantity of haul trucks based on a plurality of haul truck locations signals including first haul truck location signal and the second haul truck location signal is met by the inbound manifest providing inbound material information indicating quantity of material, and includes multiple weight tickets depending on the number of trucks transporting material to the job sight(see: sec[0095], and wherein management metrics such as quantity of mix in transit, status of trucks in route to/from the paving site, and arrival of each truck is tracked so as to facilitate precise control of paving speed, plant production rate, and 
	2) producing an alert when the actual quantity of haul trucks is greater than the desired quantity of haul tracks would have been met by the inbound manifest indicated a comparison of materials, wherein, weight tickets are compared to the inbound manifest such that a comparison is made, and therefore, would have indicated to the server, whether a weight ticket would not have matched the inbound manifest(see: Minich, secs[0102,0103]).
  -- Claim 20 recites subject matter that is met as discussed in claim 16 above, as well as:
	1) receiving, from a plant, a plant status signal indicative of a load event of the haul truck
	2) establishing, by a central computer, a desired location range of the first haul truck based on the paver location signal, the first haul truck location signal, and the second haul truck location signal
	3) producing an alert when the location of the haul truck is outside the desired location range are met as discussed in claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687